DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota (United States Patent Application Publication 2020/0412934).
Regarding claim 1, Hirota discloses an image outputting method for an electronic device, the method comprising: shooting a scene by respectively using a plurality of different exposure durations to obtain a plurality of images (figure 9 exhibits capturing plural images with different exposures as disclosed at paragraph 85); performing a summation operation according to the images to obtain a first image (figure 10 exhibits wherein the first and second images are added to generate image V205 as disclosed at paragraph 89); adjusting a first brightness of the first image to an output brightness to generate a second image (figure 10 exhibits wherein the brightness of image V205 is adjusted to an output brightness in order to generate image V209 as disclosed at paragraph 91); respectively converting pixel values of a plurality of first pixels in the second image into other corresponding pixel values in another value domain to generate an output image (figure 10 exhibits wherein image V209 is bit compressed thereby converting pixels values from a first domain to a second domain as disclosed at paragraph 92); and outputting the output image (paragraph 92 discloses outputting the image).
Regarding claim 8, Hirota discloses an electronic device, comprising: an image capturer (figure 1 exhibits imaging apparatus 100 as disclosed at paragraph 31); and a processor (figure 1 exhibits processor 200 as disclosed at paragraph 32), wherein: the image capturer shoots a scene by respectively using a plurality of different exposure durations to obtain a plurality of images (figure 9 exhibits capturing plural images with different exposures as disclosed at paragraph 85), 20the processor performs a summation operation according to the images to obtain a first image (figure 10 exhibits wherein the first and second images are added to generate image V205 as disclosed at paragraph 89), the processor adjusts a first brightness of the first image to an output brightness to generate a second image (figure 10 exhibits wherein the brightness of image V205 is adjusted to an output brightness in order to generate image V209 as disclosed at paragraph 91), the processor respectively converts pixel values of a plurality of first pixels in the -18-File: 079793usf second image into other corresponding pixel values in another value domain to generate an output image (figure 10 exhibits wherein image V209 is bit compressed thereby converting pixels values from a first domain to a second domain as disclosed at paragraph 92), and the processor outputs the output image (paragraph 92 discloses outputting the image).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Muramatsu et al. (United States Patent Application Publication 2008/0259175), hereinafter referenced as Muramatsu.
Regarding claim 2, Hirota discloses everything claimed as applied above (see claim 1), however, Hirota fails to disclose wherein shooting the scene by respectively using the different exposure durations to obtain the images comprises: determining whether a third image to be shot among the images contains blurredness resulting from motion; shooting the scene by using a first exposure duration to obtain the third image when the third image to be shot contains the blurredness resulting from the motion; and shooting the scene by using a second exposure duration to obtain the third image when the third image to be shot does not contain the blurredness resulting from the motion, wherein the second exposure duration is greater than the first exposure duration.
Muramatsu is a similar or analogous system to the claimed invention as evidenced Muramatsu teaches an imaging device wherein the motivation of reducing blur in short exposure images would have prompted a predictable variation of Hirota by applying Muramatsu’s known principal of determining whether an image to be shot among the images contains blurredness resulting from motion (figure 11 exhibits determining whether an image to be captured will contain blur based on a calculated exposure period as disclosed at paragraph 60); shooting the scene by using a first exposure duration to obtain the third image when the third image to be shot contains the blurredness resulting from the motion (figure 11 exhibits wherein if it is determined that the exposure time will result in blur then the image is captured with a reduced exposure time in step S1103 as disclosed at paragraph 60); and shooting the scene by using a second exposure duration to obtain the third image when the third image to be shot does not contain the blurredness resulting from the motion (figure 11 exhibits wherein if it is determined that the exposure time will not result in blur then the image is captured with the calculated exposure time in step S1104 as disclosed at paragraph 60), wherein the second exposure duration is greater than the first exposure duration (paragraph 60 teaches that the exposure time in step S1103 is less than the exposure time in step S1104).
In view of the motivations such as reducing blur in short exposure images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirota.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Hirota discloses everything claimed as applied above (see claim 8), however, Hirota fails to disclose wherein in shooting the scene by 5respectively using the different exposure durations to obtain the images, the processor determines whether a third image to be shot among the images contains blurredness resulting from motion, the processor shoots the scene by using a first exposure duration to obtain the third image when the third image to be shot contains the blurredness resulting from the motion, and 10the processor shoots the scene by using a second exposure duration to obtain the third image when the third image to be shot does not contain the blurredness resulting from the motion, wherein the second exposure duration is greater than the first exposure duration.
Muramatsu is a similar or analogous system to the claimed invention as evidenced Muramatsu teaches an imaging device wherein the motivation of reducing blur in short exposure images would have prompted a predictable variation of Hirota by applying Muramatsu’s known principal of determining whether an image to be shot among the images contains blurredness resulting from motion (figure 11 exhibits determining whether an image to be captured will contain blur based on a calculated exposure period as disclosed at paragraph 60); shooting the scene by using a first exposure duration to obtain the third image when the third image to be shot contains the blurredness resulting from the motion (figure 11 exhibits wherein if it is determined that the exposure time will result in blur then the image is captured with a reduced exposure time in step S1103 as disclosed at paragraph 60); and shooting the scene by using a second exposure duration to obtain the third image when the third image to be shot does not contain the blurredness resulting from the motion (figure 11 exhibits wherein if it is determined that the exposure time will not result in blur then the image is captured with the calculated exposure time in step S1104 as disclosed at paragraph 60), wherein the second exposure duration is greater than the first exposure duration (paragraph 60 teaches that the exposure time in step S1103 is less than the exposure time in step S1104).
In view of the motivations such as reducing blur in short exposure images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirota.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Sano (United States Patent Application Publication 2004/0004666).
Regarding claim 7, Hirota discloses everything claimed as applied above (see claim 1), however, Hirota fails to disclose wherein respectively converting the pixel values of the first pixels in the second image into the other corresponding pixel values in the another value domain to generate the output image comprises: performing a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain; 10obtaining a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value; and respectively converting the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image.
Sano is a similar or analogous system to the claimed invention as evidenced Sano teaches an imaging device wherein the motivation of removing noise in high and low luminance areas would have prompted a predictable variation of Hirota by applying Sano’s known principal of performing a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain (paragraph 39 teaches detecting a histogram); 10obtaining a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value; and respectively converting the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image (figure 8 exhibits a gradation correction curve wherein all values less than lim1 and greater than lim2 are converted to fixed values as disclosed at paragraph 75).
In view of the motivations such as removing noise in high and low luminance areas one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirota.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Hirota discloses everything claimed as applied above (see claim 8), however, Hirota fails to disclose wherein in respectively converting -20-File: 079793usf the pixel values of the first pixels in the second image into the other corresponding pixel values in the another value domain to generate the output image, the processor performs a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain, 5the processor obtains a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value, and the processor respectively converts the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image.
Sano is a similar or analogous system to the claimed invention as evidenced Sano teaches an imaging device wherein the motivation of removing noise in high and low luminance areas would have prompted a predictable variation of Hirota by applying Sano’s known principal of performing a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain (paragraph 39 teaches detecting a histogram); 10obtaining a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value; and respectively converting the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image (figure 8 exhibits a gradation correction curve wherein all values less than lim1 and greater than lim2 are converted to fixed values as disclosed at paragraph 75).
In view of the motivations such as removing noise in high and low luminance areas one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hirota.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is objected to because the prior art of record fails to teach or suggest wherein after obtaining the third image, the image outputting method further comprises: determining whether a brightness summation of the third image reaches a target brightness; and making a determination again on whether the third image to be shot among the -16-File: 079793usf images contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness, in combination with the elements of claim 2 from which it is dependent.  The closest prior art of record, Hirota in view of Muramatsu teaches the method of claim 2, however, the combination fails to teach or suggest “wherein after obtaining the third image, the image outputting method further comprises: determining whether a brightness summation of the third image reaches a target brightness; and making a determination again on whether the third image to be shot among the -16-File: 079793usf images contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness” as currently claimed.
Claim 4 is objected to because the prior art of record fails to teach or suggest wherein performing the summation operation according to the images to obtain the first image comprises: 5choosing a base image of the images, calculating a brightness of a second pixel in the base image, and initially setting an accumulated value as the brightness of the second pixel; choosing a reference image of the images and calculating a brightness of a third pixel corresponding to the second pixel in the reference image; calculating an image difference according to the second pixel and the third pixel; 10determining whether the image difference is less than a first threshold and whether the brightness of the third pixel is greater than a second threshold; updating the accumulated value according to a summation of the accumulated value and a pixel value of the third pixel when the image difference is less than the first threshold and the brightness of the third pixel is greater than the second threshold; 15updating the accumulated value according to a summation of the accumulated value and a first value when the image difference is not less than the first threshold or the brightness of the third pixel is not greater than the second threshold; and setting the accumulated value as a pixel value of a fourth pixel corresponding to the second pixel in the first image, in combination with the elements of claim ` from which it is dependent.  The closest prior art of record, Hirota teaches the method of claim 1, however, Hirota fails to teach or suggest “wherein performing the summation operation according to the images to obtain the first image comprises: 5choosing a base image of the images, calculating a brightness of a second pixel in the base image, and initially setting an accumulated value as the brightness of the second pixel; choosing a reference image of the images and calculating a brightness of a third pixel corresponding to the second pixel in the reference image; calculating an image difference according to the second pixel and the third pixel; 10determining whether the image difference is less than a first threshold and whether the brightness of the third pixel is greater than a second threshold; updating the accumulated value according to a summation of the accumulated value and a pixel value of the third pixel when the image difference is less than the first threshold and the brightness of the third pixel is greater than the second threshold; 15updating the accumulated value according to a summation of the accumulated value and a first value when the image difference is not less than the first threshold or the brightness of the third pixel is not greater than the second threshold; and setting the accumulated value as a pixel value of a fourth pixel corresponding to the second pixel in the first image” as currently claimed.
Claim 5 is objected to due to its dependence on claim 4.
Claim 6 is objected to because the prior art of record fails to teach or suggest wherein adjusting the first -17-File: 079793usf brightness of the first image to the output brightness to generate the second image comprises: obtaining a second ratio, wherein the second ratio is a quotient of dividing a predetermined output brightness by the first brightness; and multiplying the second ratio by the first brightness to obtain the output brightness, in combination with the elements of claim 1 from which it is dependent.  The closest prior art of record, Hirota teaches the method of claim 1, however, Hirota synthesizes a long exposure image and combines said long exposure image with a short exposure image. Therefore, Hirota fails to teach or suggest “wherein adjusting the first -17-File: 079793usf brightness of the first image to the output brightness to generate the second image comprises: obtaining a second ratio, wherein the second ratio is a quotient of dividing a predetermined output brightness by the first brightness; and multiplying the second ratio by the first brightness to obtain the output brightness” as currently claimed.
Claim 10 is objected to because the prior art of record fails to teach or suggest wherein after obtaining the third image, 15the processor determines whether a brightness summation of the third image reaches a target brightness, and the processor makes a determination again on whether the third image to be shot among the images contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness, in combination with the elements of claim 9 from which it is dependent.  The closest prior art of record, Hirota in view of Muramatsu teaches the method of claim 9, however, the combination fails to teach or suggest “wherein after obtaining the third image, 15the processor determines whether a brightness summation of the third image reaches a target brightness, and the processor makes a determination again on whether the third image to be shot among the images contains the blurredness resulting from the motion when the brightness summation of the third image does not reach the target brightness” as currently claimed.
Claim 11 is objected to because the prior art of record fails to teach or suggest wherein in performing the summation operation according to the images to obtain the first image, the processor chooses a base image of the images, calculates a brightness of a second pixel in the base image, and initially sets an accumulated value as the brightness of the second pixel, -19-File: 079793usf the processor chooses a reference image of the images and calculates a brightness of a third pixel corresponding to the second pixel in the reference image, the processor calculates an image difference according to the second pixel and the third pixel, 5the processor determines whether the image difference is less than a first threshold and whether the brightness of the third pixel is greater than a second threshold, the processor updates the accumulated value according to a summation of the accumulated value and a pixel value of the third pixel when the image difference is less than the first threshold and the brightness of the third pixel is greater than the second threshold, 10the processor updates the accumulated value according to a summation of the accumulated value and a first value when the image difference is not less than the first threshold or the brightness of the third pixel is not greater than the second threshold, and the processor sets the accumulated value as a pixel value of a fourth pixel corresponding to the second pixel in the first image, in combination with the elements of claim 8 from which it is dependent.  The closest prior art of record, Hirota teaches the method of claim 8, however, Hirota fails to teach or suggest “wherein in performing the summation operation according to the images to obtain the first image, the processor chooses a base image of the images, calculates a brightness of a second pixel in the base image, and initially sets an accumulated value as the brightness of the second pixel, -19-File: 079793usf the processor chooses a reference image of the images and calculates a brightness of a third pixel corresponding to the second pixel in the reference image, the processor calculates an image difference according to the second pixel and the third pixel, 5the processor determines whether the image difference is less than a first threshold and whether the brightness of the third pixel is greater than a second threshold, the processor updates the accumulated value according to a summation of the accumulated value and a pixel value of the third pixel when the image difference is less than the first threshold and the brightness of the third pixel is greater than the second threshold, 10the processor updates the accumulated value according to a summation of the accumulated value and a first value when the image difference is not less than the first threshold or the brightness of the third pixel is not greater than the second threshold, and the processor sets the accumulated value as a pixel value of a fourth pixel corresponding to the second pixel in the first image” as currently claimed.
Claim 12 is objected to due to its dependence on claim 11.
Claim 13 is objected to because the prior art of record fails to teach or suggest wherein in respectively converting -20-File: 079793usf the pixel values of the first pixels in the second image into the other corresponding pixel values in the another value domain to generate the output image, the processor performs a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain, 5the processor obtains a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value, and the processor respectively converts the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image, in combination with the elements of claim 8 from which it is dependent.  The closest prior art of record, Hirota teaches the method of claim 8, however, Hirota synthesizes a long exposure image and combines said long exposure image with a short exposure image. Therefore, Hirota fails to teach or suggest “wherein in respectively converting -20-File: 079793usf the pixel values of the first pixels in the second image into the other corresponding pixel values in the another value domain to generate the output image, the processor performs a statistical operation on the pixel values of the first pixels to obtain a quantity distribution of the pixel values of the first pixels in a first value domain, 5the processor obtains a plurality of fifth pixels of the first pixels according to the quantity distribution, wherein pixel values of the fifth pixels are greater than a first pixel value and less than a second pixel value, and the processor respectively converts the pixel values of the fifth pixels into the other corresponding pixel values in the another value domain to generate the output image” as currently claimed.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (United States Patent Application Publication 2015/0062410) teaches a method of synthesizing an image.
Thumpudi (United States Patent Application Publication 2018/0367734) teaches a method of detecting motion blur.
Swami et al. (United States Patent Application Publication 2018/0220054) teaches a method of high dynamic range imaging.
Matsuda (United States Patent Application Publication 2010/0165163) teaches a method of high dynamic range imaging.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696